Citation Nr: 0308105	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  98-09 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
August 1996.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection for a cervical spine 
disorder and assigned an initial rating of 10 percent.  The 
veteran appealed this decision, contending that a higher 
rating was warranted.

The veteran provided testimony at a personal hearing before 
the undersigned Veterans Law Judge in September 1999, a 
transcript of which is of record.

This case was previously before the Board in March 2000, at 
which time it was remanded for additional development.  As an 
initial matter, the Board finds that the RO has substantially 
complied with the remand directives, and that a new remand is 
not required under Stegall v. West, 11 Vet. App. 268 (1998).

When this case was previously before the Board in March 2000, 
it included the issue of entitlement to service connection 
for temporomandibular joint syndrome (TMJ).  However, service 
connection was established for TMJ by an October 2002 rating 
decision.  In view of the foregoing, this issue has been 
resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence tends to show that the 
veteran's service-connected cervical spine disorder is 
manifest by pain and resulting functional impairment which 
corresponds to moderate symptoms of intervertebral disc 
syndrome with recurring attacks.

3.  The veteran's service-connected cervical spine disorder 
is not manifest by severe symptoms of intervertebral disc 
syndrome, with recurring attacks and intermittent relief; nor 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the previous 12 
months; nor severe limitation of motion.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, but no more 
than 20 percent, for the veteran's service-connected cervical 
spine disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290, 5293 (2002); 
67 Fed. Reg. 54,345 (August 22, 2002) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating, by 
various documents such as the June 1998 Statement of the Case 
(SOC), and the Supplemental Statements of the Case (SSOCs) 
issued in March 1999, April 1999, and October 2002.  Thus, 
the veteran was aware there needed to be competent medical 
evidence that he satisfied the requisite criteria for a 
higher rating.  In addition, the RO sent correspondence to 
the veteran in August 2002 which informed him of the 
enactment of the VCAA, as well as VA's enhanced duties to 
assist and notify under this law.  As such, the veteran was 
kept apprised of what he must show to prevail in his claim, 
what information and evidence he was responsible for, and 
what evidence VA must secure.  Therefore, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Regarding the duty to assist, the RO 
has accorded the veteran multiple examinations in relation to 
this claim, and he has not indicated that the disability has 
increased in severity since the last examination.  Further, 
it does not appear that the veteran has identified any 
pertinent evidence that has not been obtained or requested by 
the RO.  In fact, in a November 2002 statement, the veteran 
acknowledged that he was aware of the VCAA, but that there 
was no additional evidence he wanted considered in support of 
his claim.  Moreover, the veteran had the opportunity to 
present testimony in support of his claim at the September 
1999 personal hearing.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  Service connection was established for the 
veteran's cervical spine disorder by the August 1997 rating 
decision.  An initial rating of 10 percent was assigned 
pursuant to Diagnostic Code 5290, effective November 1, 1996.  
The veteran appealed this decision to the Board, contending 
that a higher rating was warranted.

The veteran's service medical records reflect that he was 
treated for cervical spine/neck pain on various occasions 
during his active service.  For example, he complained of 
chronic neck pain in May and November 1993.  X-rays conducted 
in February 1994 revealed a mild central disc bulge at C6-7 
with no evidence of cord compression, significant 
degenerative changes or neural foraminal narrowing.  
Subsequent records from July 1995 show a diagnosis of status 
post neck pain and decreased range of motion secondary to the 
pain with possible instability and arthritis.  X-rays taken 
at that time revealed a reversal of the normal cervical 
lordosis that might be secondary to positioning or muscle 
spasms.  Further, an ossicle was seen between the spinous 
processes of C5-C6 on the lateral film.  Subsequent records 
from May to July 1996 continue to show treatment for neck 
pain.  However, a June 1996 MRI showed no evidence of 
significant disc herniation or central canal stenosis.  No 
fractures were identified.  Records from July 1996 found the 
veteran's range of motion to be limited, with pain on 
rotation in both directions.  Rotation was to the right to 
70-80 degrees and to the left to 40 to 50 degrees.  No spasms 
were noted at that time.

The post-service medical records also reflect that the 
veteran was evaluated on multiple occasions for his cervical 
spine disorder, to include VA medical examinations conducted 
in April 1997, July 1998, and June 2000.

At the April 1997 VA orthopedic examination, the veteran 
complained, in part, of headaches, neck pain with diplopia.  
He also reported that he had periods where the neck would 
"go out," with excruciating pain, double vision, and 
difficulty sleeping.  He was unable to describe specific 
incidents which aggravated his neck problems, but denied any 
bowel and bladder symptoms, lower extremity weakness or 
tingling and numbness in his upper extremities.

On examination, the veteran's neck was found to be palpated.  
However, no paraspinal muscle spasm was noted.  Further, 
while there was tenderness at approximately the T3-4 region, 
there was no tenderness in the cervical spine region.  Range 
of motion of the cervical spine showed forward flexion to 30 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and lateral rotation to 45 degrees 
bilaterally.  Diagnoses following examination of the veteran 
included cervical spine strain with pain and periods of 
exacerbation, noted to be in a better state at that 
examination, was made.  X-rays taken in conjunction with this 
examination showed no evidence of fracture or subluxation in 
the C1 to T1 region; the soft tissues were unremarkable; with 
flexion and extension views within normal limits.  Overall 
impression was of a normal cervical spine.

Medical treatment records from December 1997 to January 1998 
show more evidence of ongoing neck pain.  X-rays taken in 
January 1998 revealed no evidence of fracture or dislocation.  
However, there was some minimal narrowing seen at the C5-6 
disc space and some reversal of the lordosis seen in the mid 
to upper cervical spine that it was stated might be related 
to spasm. 

Records from June 1998 show a diagnosis of neck spasm in June 
1998 with neck stiffness and decreased range of motion seen.

At the July 1998 VA examination, the veteran continued to 
complain of neck pain, as well as frequent episodes of 
blurred vision, and difficulty swallowing.  However, he 
denied any arm or leg pain or paresthesia.  He also reported 
that he took the medications Motrin, Valium, and Flexeril.  
Further, he had flare-ups of his neck pain about every 6 
weeks or so, but reported that the pain was increasing to the 
point that it was present every day.  During flare-ups, about 
all he could do was just lie down, relax, and take his 
medications.  Moreover, sleeping seemed to be increasingly 
difficult for him.

On examination, the veteran was found to have tenderness on 
palpation of his mid-cervical paravertebral musculature 
bilaterally.  There was also tenderness on palpation of the 
right paraspinatus musculature and it appeared atrophied when 
compared to the left.  Nevertheless, there was no evidence of 
any sensory or motor deficit of either upper extremity.  
Range of motion testing of the cervical spine showed forward 
flexion could be carried to 25 degrees; backwards extension 
to 20 degrees; lateral flexion to 20 degrees on the left, and 
10 degrees pm the right; rotation was to 20 degrees right and 
30 degrees to the left.  Diagnosis following examination of 
the veteran was cervical spondylosis.  Further, the examiner 
noted that cervical spine X-rays were negative. 

An August 1998 MRI report showed no definite abnormality was 
visualized.  Disc hydration was within normal limits with the 
exception of C5-6 and C6-7.  However,  at C6-7, there was an 
exceedingly subtle radial tear seen associated with the most 
meager bulging. 

Also on file is a September 1999 private evaluation report 
from the veteran's chiropractor.  This report noted that the 
veteran's chief complaint was of neck and shoulder pain, 
which he indicated was in the lower neck (C7/T1 area) and 
both shoulders (near the acromion area).  It was further 
noted that he described the quality of the pain as a 
"debilitating sharp, always there," and that the pain 
stayed local to the identified areas.  He also reported that 
the pain was exacerbated by stress, sleeping wrong, and/or by 
turning wrong.  The pain was relieved by Motrin and Valium.  
Moreover, he reported that he had received some relief in 
1995 after osteopathic manipulative treatment.  

On orthopedic examination, range of motion testing of the 
cervical spine showed right and left lateral flexion to 25 
and 30, out of a normal 45 respectively; right rotation to 70 
degrees, with 90 being normal; flexion to 85 degrees, out of 
a normal 90; and left rotation to 90 degrees, out of a normal 
90; and extension to 70 degrees with 70 degrees as normal.  
Further, it was noted that the first four movements resulted 
in pain at C7 area.  In addition, all cervical compression 
tests were negative for radiculopathy, but MFC test elicited 
a feeling of being "unstable" when performed on the right.  
Valsalva's and George's tests were negative.  Apply's test 
displayed severe limitation in internal rotation and 
adduction of the arm on the right and on the left to a lesser 
degree.  

On neurologic examination, it was noted that dermatome 
evaluation of the upper extremity (C5, C6, C7, T1, T2) 
revealed no abnormalities in sensory perception bilaterally, 
with the exception of decreased sensation perceived over the 
right C5 dermatome.  Motor evaluation of the upper extremity 
revealed the following: C5, C6, C7 +4/5 bilaterally, C8 +3/5 
bilaterally, and T1 +5/5 bilaterally with slight weakness of 
pinky fingers only.  Further, it was noted that the biceps, 
triceps, and brachioradialis were present bilaterally, graded 
+1/5.  Cranial nerves (I-XII) were all normal, with the 
exception of some weakness and pain with the trapezius muscle 
test, graded +4/5 on right and left.  Additionally, it was 
noted that vibration was perceived when placed on both distal 
radial prominences, with the veteran's eyes closed.

Diagnoses following the chiropractor's examination of the 
veteran included cervical intersegmental joint dysfunction 
with associated myofascitis.

At his September 1999 personal hearing, the veteran 
testified, in part, that he experienced flare-ups of neck 
pain with muscle spasms about every 6 to 9 weeks.  He 
indicated that when these flare-ups occurred it pretty much 
stopped him from doing most things.  However, he stated that 
he could still get up and shower, but that was about it.  
Further, he indicated that he could not drive.  The flare-ups 
themselves would last anywhere from 4 days to 3 weeks, and 
there was no specific activity that would bring on the flare-
ups.  In addition, he summarized the treatment he had 
received for his cervical spine problems.

In the March 2000 remand, the Board determined that the 
medical evidence raised the issue of entitlement to service 
connection for degenerative disc disease of the cervical 
spine.  Accordingly, the Board remanded the case, in part, 
for the RO to adjudicate this issue.  The Board directed that 
if this claim was granted, the disability was rated as part 
of the veteran's current cervical spine disability (cervical 
strain), and the RO was to readjudicate the claim for a 
rating in excess of 10 percent for the cervical spine 
disability pursuant to the criteria for disc disease found at 
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Following the Board's remand, additional medical records were 
added to the file which cover a period from 1999 to 2003.  
However, these records primarily concern medical conditions 
other than the service-connected cervical spine disorder, to 
include low back and bilateral shoulder problems.  
Nevertheless, these records do contain references to the fact 
that the veteran continues to experience recurrent neck pain.

Records dated in January 2000 note, in part, that X-rays of 
the cervical spine were unimpressive.

An April 2000 MRI of the cervical spine showed no evidence of 
cervical cord syrinx or lesion, nor evidence of disc 
herniation or spinal stenosis.  In addition, there was no 
evidence of cord compression, abnormal cord signal, or cord 
enhancement.  Vertebral marrow sign was otherwise 
appropriate, and the craniocervical junction appeared normal.

A private neurosurgical consultation dated in June 2000 
noted, in part, that the veteran reported intermittent 
episodes of neck pain since service, which he identified as 
occurring primarily in the posterior aspect of the neck, and 
which occurred intermittently every 6 to 8 weeks.  Moreover, 
he reported that the episodes would come and go, never 
require treatment, and had been essentially unchanged since 
they first began shortly after service.  He also reported 
problems regarding his left shoulder, thoracic spine, and 
urinary frequency.  On physical examination, it was noted, in 
part, that his posture was appropriate and erect, that there 
was no tenderness of the spine, that no paravertebral muscle 
spasms were noted, and there was no tenderness of the sacro-
iliac joints.  Further, he was found to have full range of 
forward flexion, extension, side bending, and trunk rotation.  

Later in June 2000, the veteran underwent a new VA medical 
examination of his cervical spine.  At this examination, he 
indicated that he had experienced neck pain since service, 
but that the pain had recently subsided.  He also reported an 
episode of facial tics, for which he was treated with 
injections into his face.  He was able to sleep without any 
difficulty.  In addition, it was noted that his current 
medications included Valium, which he reported was the only 
medication which helped him in regard to his neck and back 
pain.

On examination, his cervical lordosis was found to be normal 
in appearance.  There was no evidence of any point tenderness 
on palpation of the cervical paravertebral musculature.  
Further, shoulder depression test was negative bilaterally, 
and no sensory or motor deficit was found in either upper 
extremity.  Deep tendon reflexes were present and 
symmetrical.  There was no evidence of any pathologic 
reflexes.  Range of motion testing of the cervical spine 
showed flexion to 30 degrees, extension to 45 degrees, 
rotation of 50 degrees to the right and left, and side 
bending of 40 degrees to the right and left.  It was noted 
that the veteran experienced slight discomfort at the 
extremes of these ranges of motion.

Based on the foregoing, the examiner diagnosed cervical 
spondylosis without radiculopathy, which was confirmed by MRI 
which showed a slight tear of the annulus in the C6-7 level 
but no evidence of any disc herniation.

The record reflects the veteran also underwent a VA 
orthopedic examination in January 2003, conducted by the same 
examiner as in June 2000.  Although this examination report 
noted the veteran's complaints of neck pain, and diagnosed 
chronic cervical sprain with referred pain to the left 
shoulder, no objective findings were made regarding the 
cervical spine on the actual physical examination.  Rather, 
this examination was primarily concerned with the left 
shoulder, to include whether there was a disability present 
that was secondary to the service-connected cervical spine 
disorder.

The record indicates that the RO determined the veteran's 
service-connected cervical spine disorder included 
degenerative disc disease, inasmuch as the disability was 
evaluated under Diagnostic Code 5293 in the October 2002 
SSOC.  Nevertheless, the RO confirmed and continued the 10 
percent rating for this disability.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's cervical spine disorder was initially evaluated 
based upon limitation of motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  Under this Code, slight limitation of 
motion of the cervical spine warrants a 10 percent 
evaluation.  Moderate limitation of motion of the cervical 
spine warrants a 20 percent evaluation, and severe limitation 
of motion of the cervical spine warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a.

The veteran's disability has also been evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293 for intervertebral 
disc syndrome.  However, this criteria was amended, effective 
September 23, 2002.  Where a law or regulation changes after 
a claim is filed or reopened, but before the administrative 
or judicial appeals process has been concluded, the version 
of the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
Karnas, supra.  However, in a precedent opinion of the VA 
Office of the General Counsel, it was held that, when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board must determine whether the intervening change is more 
favorable to the veteran, and, if the amendment is more 
favorable, apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  In addition, the Board must apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000).  The Board notes that the 
RO provided the veteran with a summary of both the "old" 
and the "new" versions of Diagnostic Code 5293 by the 
October 2002 SSOC.

Under the "old" criteria in effect prior to September 23, 
2002, Diagnostic Code 5293 provided that intervertebral disc 
syndrome was assigned a noncompensable rating when it 
postoperative, cured.  A 10 percent evaluation was assigned 
when it was mild.  Moderate symptoms with recurring attacks 
were assigned a 20 percent evaluation.  Severe symptoms, with 
recurring attacks and intermittent relief were assigned a 40 
percent evaluation.  Pronounced symptoms, that were 
persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
were assigned a 60 percent evaluation.

Under the "new" criteria, effective September 23, 2002, 
Diagnostic Code 5293 provides that intervertebral disc 
syndrome is to be evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, with the assigned 
rating based on whichever method results in the higher 
evaluation.  A 10 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the previous 12 
months.  When the total duration of incapacitating episodes 
is at least two weeks but less than four weeks during the 
previous 12 months, a 20 percent rating is assigned.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the previous 12 
months, a 40 percent rating is assigned.  A 60 percent rating 
is assigned when the total duration of incapacitating 
episodes is at least six weeks during the previous 12 months. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 

67 Fed. Reg. 54,345-54,349 (August 22, 2002) (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293).


Analysis.  In the instant case, the Board finds that the 
competent medical evidence reflects that the veteran is 
entitled to an initial rating of 20 percent for his service-
connected cervical spine disorder.

The medical evidence consistently shows that this disability 
has been manifested by pain with resulting functional 
impairment, as documented by the veteran's own statements, 
the various medical treatment records, and the various VA 
medical examinations of the cervical spine.  Moreover, he has 
reported on various occasions that he experienced flare-ups 
of pain approximately every 6 to 9 weeks, lasting from 4 days 
to 3 weeks, during which he has additional functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Based on the 
foregoing, and because there is an absence of medical 
evidence to show that the veteran has been bedridden, within 
the meaning of the amended criteria under Code 5293, the 
Board finds that the old criteria under Code 5293 are more 
favorable to the veteran and that the competent medical 
evidence reflects that he more nearly approximates the 
criteria of moderate symptoms of intervertebral disc syndrome 
with recurring attacks.  As such, he is entitled to a 20 
percent rating under the "old" criteria for Diagnostic Code 
5293.  See 38 C.F.R. §§ 4.3, 4.7.

The Board further finds that the evidence of record does not 
show that the veteran meets or nearly approximates the 
criteria for a rating in excess of 20 percent under either 
the "old" or the "new" versions of Diagnostic Code 5293, 
nor Diagnostic Code 5290.

With respect to the "old" criteria found at Diagnostic Code 
5293, effective prior to September 23, 2002, the Board finds 
that the competent medical evidence does not show severe 
symptoms of intervertebral disc syndrome, with recurring 
attacks and intermittent relief.  As detailed below, the 
Board finds that, even when taking into account the veteran's 
complaints of pain, the objective medical findings indicate 
no more than moderate limitation of motion.  The Board also 
notes that the multiple X-ray and MRI reports have only 
showed minimal narrowing of the C5-6 disc space, some 
reversal of the lordosis in the mid to upper cervical spine 
due to spasm, as well as a tear that has been described as 
subtle and slight.  (Emphasis added).  Moreover, these 
reports have consistently found no evidence of disc 
herniation, fracture, subluxation, dislocation, cord 
compression, or spinal stenosis.  Thus, the Board finds that 
the veteran does not meet or nearly approximate the criteria 
for a rating in excess of 20 percent under the "old" 
version of Diagnostic Code 5293.

Regarding the "new" criteria for Diagnostic Code 5293 that 
become effective September 23, 2002, the Board finds that the 
evidence presented in the case does not demonstrate that the 
veteran has experienced incapacitating episodes totaling at 
least four weeks during the previous 12 months.  The Board 
acknowledges that the veteran has reported that he 
experiences flare-ups approximately every 6 to 9 weeks which 
pretty much stops him from doing most things, and during 
which he will just lie down, relax, and take his medications.  
However, nothing in the record reflects that bed rest has 
been prescribed by a physician nor that treatment is required 
by a physician.  Also, the record does not show that the 
flare-up period has totaled four weeks during the previous 12 
months.  Moreover, the evidence of record does not show that 
the orthopedic and neurologic manifestations of the service-
connected cervical spine disorder would result in a combined 
rating greater than 20 percent.  For the reasons stated 
below, the evidence supports a finding of no more than 
moderate limitation of motion.  In addition, none of the 
multiple X-ray and MRI reports of record shows cord 
compression, cord syrinx or lesion, abnormal cord signal, or 
cord enhancement.  As such, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent under the "new" version of 
Diagnostic Code 5293.  Further, the relevant medical evidence 
does not show that there is a separate and distinct 
neurologic disability, other than the intervertebral symptoms 
rated under Code 5293, which warrants a separate evaluation.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002), Note #2 in 
amended criteria for rating intervertebral disc syndrome, 
effective September 23, 2002.  

In regard to Diagnostic Code 5290, the Board has already 
acknowledged that the veteran's service-connected cervical 
spine disorder is manifested by pain and resulting functional 
impairment, which includes limitation of motion.  Despite the 
veteran's complaints of pain, the April 1997 VA examination 
showed forward flexion to 30 degrees, extension to 30 
degrees, lateral flexion to 30 degrees bilaterally, and 
lateral rotation to 45 degrees bilaterally.  Range of motion 
testing of the cervical spine on the July 1998 VA examination 
showed forward flexion could be carried to 25 degrees; 
backwards extension to 20 degrees; lateral flexion to 20 
degrees on the left, and 10 degrees pm the right; rotation 
was to 20 degrees right and 30 degrees to the left.  The 
September 1999 private chiropractor's report showed right and 
left lateral flexion to 25 and 30, out of a normal 45 
respectively; right rotation to 70 degrees, with 90 being 
normal; flexion to 85 degrees, out of a normal 90; and left 
rotation to 90 degrees, out of a normal 90; and extension to 
70 degrees with 70 degrees as normal.  Further, range of 
motion testing of the cervical spine on the June 2000 VA 
examination showed flexion to 30 degrees, extension to 45 
degrees, rotation of 50 degrees to the right and left, and 
side bending of 40 degrees to the right and left.  The Board 
also notes that the veteran reported at the June 2000 
examination that his neck pain had recently subsided.  Based 
on the foregoing, the Board finds that, even when taking into 
account the veteran's neck pain, the objective medical 
findings of record indicate no more than moderate limitation 
of motion.  Consequently, the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 20 percent 
under Diagnostic Code 5290.

For the reasons stated above, the Board finds that the 
veteran is entitled to an initial rating of no more than 20 
percent for his service-connected cervical spine disorder.  
He does not meet or nearly approximate the criteria for a 
rating in excess of 20 percent under any of the potentially 
applicable Diagnostic Codes.  Thus, the preponderance of the 
evidence is against a finding that he is entitled to a rating 
in excess of 20 percent, and the benefit of the doubt 
doctrine is not for application with respect to this issue.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In making the above determination in the instant case, the 
Board notes that it was cognizant of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, as well as 
the potential applicability of "staged" ratings pursuant to 
Fenderson, supra.  However, a thorough review of the 
objective medical findings showed no distinctive periods by 
which it could be factually ascertained that there is or 
would be any functional impairment attributable to the 
veteran's complaints of neck pain which would warrant a 
schedular rating in excess of 20 percent.  The veteran's 
history of flare-ups of neck pain has been considered in 
supporting the instant decision granting an increase in the 
assignment of an initial evaluation from 10 to 20 percent.  
There is no objective medical evidence to show that pain, 
flare-ups of pain, weakness, fatigueability or incoordination 
results in any additional limitation of motion of the 
cervical spine to a degree that would more nearly approximate 
severe limitation of motion, which is the next highest rating 
(40 percent) under Code 5290.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  The Board notes, however, that there is 
no evidence that the veteran's cervical spine disability has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
The veteran has presented no evidence to show that his 
cervical spine disability results in marked interference with 
employment or otherwise causes industrial impairment to a 
degree that is not contemplated by the 20 percent rating.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating of 20 percent for the 
veteran's cervical spine disorder is granted, subject to the 
law and regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

